PER CURIAM.
This case was tried before the court, a jury being waived in writing. Thera were no requests to find any specific facts, and so, of course, no exceptions for failure to find specific facts. There was a general opinion discussing the facts ■and the law, and directing judgment against defendant.
Appellant’s complaint is that as to certain parts' of the judgment there was no evidence in support, and that as to other parts or the whole the evidence conclusively established affirmative defenses. No one of these matters was presented to the court as matter of law and ruling asked upon it, before the judgment was entered in “the progress of the trial.” Fleischmann v. U. S., 270 U. S. 349, 356, 46 S. Ct. 284, 287, 70 L. Ed. 624; Oyler v. Cleveland Co. (C. C. A. 6) 16 F.(2d) 455. A general opinion is not a special finding of facts or law. Fleischmann Case, at page 355 of 270 U. S., 46 S. Ct. 284, 70 L. Ed. 624. There is no basis for review.
The judgment is affirmed.